




Exhibit 10.1




THIRD AMENDMENT TO AMENDED AND RESTATED MORTGAGE WAREHOUSING AGREEMENT
This Third Amendment to Amended and Restated Mortgage Warehousing Agreement
(“Third Amendment”) is made as of June 26, 2015, by and among M/I Financial, LLC
(f/k/a M/I Financial Corp.) (“Borrower”), the Lenders (as defined below) and
Comerica Bank, as administrative agent for the Lenders (in such capacity, the
“Agent”).
RECITALS
A.    Borrower entered into that certain Amended and Restated Mortgage
Warehousing Agreement dated March 29, 2013, by and among the financial
institutions from time to time signatory thereto (each, individually, a
“Lender,” and any and all such financial institutions collectively the
“Lenders”), Agent and Borrower, as amended by the First Amendment to Amended and
Restated Mortgage Warehousing Agreement dated March 28, 2014, and the Second
Amendment to Amended and Restated Mortgage Warehousing Agreement dated March 2,
2015 (as amended, restated or otherwise modified from time to time, the
“Mortgage Warehousing Agreement”).
B.    Borrower has requested that Agent and the Lenders make certain amendments
to the Mortgage Warehousing Agreement and Agent and the Lenders are willing to
do so, but only on the terms and conditions set forth in this Third Amendment.
NOW, THEREFORE, in consideration of the Recitals and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Borrower, Agent and Lenders agree as follows:
1.The following definitions set forth in Section 1.1 of the Mortgage Warehousing
Agreement are amended and restated in their entirety as follows:


“Applicable Margin” shall mean (i) with respect to any Advance accruing interest
at the Daily Adjusting LIBOR Rate, two and one half of one percent (2.5%) per
annum and (ii) with respect to any Advance accruing interest at the Base Rate,
one and one half of one percent (1.50%) per annum.
“Revolving Credit Maturity Date” shall mean the earlier to occur of (i) June 24,
2016, and (ii) the date on which the Revolving Credit Aggregate Commitment shall
terminate in accordance with the provisions of this Agreement.
“Tangible Net Worth” shall mean, as of any applicable time of determination, the
excess of (i) (a) the net book value of the assets of Borrower and any
Subsidiary Guarantor at such time, as determined for each asset in accordance
with GAAP (other than patents, patent rights, trademarks, trade names,
franchises, copyrights, licenses, goodwill, capitalized servicing rights, notes
and accounts receivable due from stockholders, directors, officers, employees,
Affiliates or other related Persons that are not Subsidiary Guarantors,
subscribed stock, Mortgage Loans held for investment (net of reserves), real
property acquired by Borrower by foreclosure or deed in lieu of foreclosure (net
of reserves), Mortgage Servicing Rights, and any other assets which are deemed
to be intangible assets by Agent, in its sole Discretion), after all appropriate
deductions in accordance with GAAP (including, without limitation, reserves for
doubtful receivables, obsolescence, depreciation and amortization), less the
long term component of deferred taxes and charges, plus (b) the value, as
determined by Agent in its sole Discretion (and, in determining such value,
Agent may discount such value by margins as Agent shall determine from time to
time in its sole discretion), of all Cash and Cash Equivalents Collateral, minus
(c) the aggregate amount then outstanding in respect of intercompany loans or
advances made by any Credit Party to or in any Non-Guarantor Subsidiary, plus
(d) the least of (x) the net book value of Mortgage Servicing Rights, (y) the
most recent third party valuation of Mortgage Servicing Rights acceptable to
Agent, or (z) one percent (1%) of the aggregate outstanding principal amount of
the Mortgage Loans included in the Borrower’s Servicing Portfolio on such date
of determination over (ii) the Adjusted Total Liabilities at such time.
2.This Third Amendment shall become effective (according to the terms hereof) on
June 26, 2015 (the “Third Amendment Effective Date”) if, on or prior to such
date, the following conditions have been fully satisfied:


(a)
Agent shall have received via facsimile or portable digital format (followed by
the prompt delivery of original signatures) counterpart originals of this Third
Amendment, in each case duly executed and delivered by the Agent, Borrower and
the Lenders.







--------------------------------------------------------------------------------




(b)
Borrower shall have paid to the Agent all fees or amounts, if any, that are due
and owing to the Agent as of the Third Amendment Effective Date.



3.Borrower and each of the undersigned hereby represents and warrants that,
after giving effect to the amendments to the Mortgage Warehousing Agreement
contained herein, (a) the execution and delivery of this Third Amendment are
within such party’s limited liability company powers, have been duly authorized,
are not in contravention of law or the terms of its organizational documents,
and except as have been previously obtained do not require the consent or
approval, material to the amendments contemplated in this Third Amendment, of
any governmental body, agency or authority, and this Third Amendment and the
Mortgage Warehousing Agreement (as amended herein) will constitute the valid and
binding obligations of such undersigned party, enforceable in accordance with
its terms, except as enforcement thereof may be limited by applicable
bankruptcy, reorganization, insolvency, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity
(whether enforcement is sought in a proceeding in equity or at law), (b) the
representations and warranties set forth in Article 4 of the Mortgage
Warehousing Agreement are true and correct in all material respects on and as of
the date hereof (other than any representation or warranty that expressly speaks
only as of a certain date), and (c) as of the date first above written and as of
the Third Amendment Effective Date, no Default or Event of Default shall have
occurred and be continuing.


4.Borrower and Lenders each hereby ratify and confirm their respective
obligations under the Mortgage Warehousing Agreement, as amended by this Third
Amendment and agree that the Mortgage Warehousing Agreement hereby remains in
full force and effect after giving effect to this Third Amendment and that, upon
such effectiveness, all references in such Loan Documents to the “Mortgage
Warehousing Agreement” shall be references to the Mortgage Warehousing Agreement
as amended by this Third Amendment.


5.Except as specifically set forth above, this Third Amendment shall not be
deemed to amend or alter in any respect the terms and conditions of the Mortgage
Warehousing Agreement or any of the Notes issued thereunder, or to constitute a
waiver by the Lenders or Agent of any right or remedy under or a consent to any
transaction not meeting the terms and conditions of the Mortgage Warehousing
Agreement, any of the Notes issued thereunder or any of the other Loan
Documents.


6.Unless otherwise defined to the contrary herein, all capitalized terms used in
this Third Amendment shall have the meaning set forth in the Mortgage
Warehousing Agreement.


7.This Third Amendment may be executed in counterpart in accordance with Section
11.9 of the Mortgage Warehousing Agreement.


8.This Third Amendment shall be construed in accordance with and governed by the
laws of the State of Michigan, without giving effect to principles of conflict
of laws.


9.As a condition of the above amendments and waiver, Borrower waives,
discharges, and forever releases Agent, Lenders and their respective employees,
officers, directors, attorneys, stockholders and successors and assigns, from
and of any and all claims, causes of action, allegations or assertions known to
Borrower that Borrower has or may have had at any time up through, and
including, the date of this Third Amendment, against any or all of the foregoing
in connection with the Mortgage Warehousing Agreement, including the Third
Amendment thereto regardless of whether any such claims, causes of action,
allegations or assertions arose as a result of Agent’s or such Lender’s actions
or omissions.








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrower, the Lenders and Agent have each caused this Third
Amendment to be executed by their respective duly authorized officers or agents,
as applicable, all as of the date first set forth above.


M/I FINANCIAL, LLC




By:    /s/ Paul S. Rosen                    


Name:    Paul S. Rosen


Its:     President & CEO




--------------------------------------------------------------------------------










COMERICA BANK, as Agent and a Lender




By:     /s/ Celeste Ludwig                    


Name:    Celeste Ludwig


Title:     Vice President




--------------------------------------------------------------------------------












THE HUNTINGTON NATIONAL BANK, as a Lender




By:     /s/ Florentina Djulvezan                        


Name:     Florentina Djulvezan


Title:     Assistant Vice President




--------------------------------------------------------------------------------














BMO HARRIS BANK N.A., as a Lender




By:     /s/ Adam J. Tarr                            


Name:     Adam J. Tarr


Title:     Vice President




